—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated July 6, 2000, as granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is denied, and the complaint is reinstated.
The Supreme Court improperly granted the defendant’s mo*409tion for summary judgment dismissing the complaint. Triable issues of fact exist as to whether the defendant was negligent (see, CPLR 3212 [b]; Zuckerman v City of New York, 49 NY2d 557). O’Brien, J. P., Friedmann, Goldstein and Smith, JJ., concur.